Citation Nr: 0730198	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-39 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 50 
percent disability evaluation for PTSD.

The veteran participated in a Travel Board hearing in June 
2007 with the undersigned Veterans Law Judge.  A transcript 
of that proceeding has been associated with the veteran's 
claims folder.  At the time of the hearing, the veteran 
submitted additional private medical evidence in support of 
his claim.  This evidence was accompanied by a waiver of 
agency of original jurisdiction (AOJ) consideration.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
PTSD is manifested by severe occupational impairment, 
anxiety, panic attacks, depression, impaired impulse control 
and difficulty in adapting to stressful experiences.

2.  The evidence of record does not demonstrate that the 
veteran's PTSD is manifested by total occupational impairment 
due to gross impairment in thought process or communication; 
the veteran does not suffer from delusions or hallucinations; 
he is oriented to time, place and person and does not suffer 
from severe memory loss.




CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation for PTSD, 
but no higher, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in July 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-21.  
The July 2006 notice letter also informed the veteran how VA 
determines disability ratings and effective dates, compliant 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
2006.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The 2006 VA examination report is thorough 
and supported by VA outpatient treatment records and private 
treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the VA 
examination and private treatment records in this case are 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

In essence, the veteran contends that his currently assigned 
50 percent disability evaluation for PTSD does not adequately 
reflect the current level of his disability.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2007).  While 
the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code (DC) 9411.  The regulations establish a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130 (2007).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a work-like setting; inability to establish and 
maintain effective relationships).

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score is, of course, just one part of the medical 
evidence to be considered, but it is not dispositive.  The 
same is true of any physician's statement as to the severity 
of a condition.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.  

Here, the records show that the veteran was been assigned a 
GAF score of 45 on the July 2006 VA examination report.  
According to DSM-IV, A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  The examiner 
noted that the veteran was assigned a GAF score of 45 due to 
nightmares, hypervigilance, depression, anxiety, panic 
attacks, problems at work and self-isolation.  The assignment 
of a GAF score that indicates serious distress, combined with 
other symptoms and deteriorating relations at work, indicates 
a more severe disability picture.

The Board concludes that the objective medical evidence and 
the veteran's statements regarding his symptomatology show 
disabilities that more nearly approximate the criteria 
required for a 70 percent disability rating.  See 38 C.F.R. 
§ 4.7 (2007).

The July 2006 VA PTSD examination noted that the veteran was 
getting some treatment for PTSD, including both group and 
individual therapy.  He was taking Trazadone and Lexapro.  
The treatment was noted as having some benefit.  The veteran 
reported no history of suicidal behavior or violence.  The 
mental status examination found the veteran to be casually 
dressed and cooperative.  His mood was depressed, affect was 
blunted and speech was normal.  There were no perceptual 
problems and his thought processes and thought content were 
normal.  He was oriented to person, place and time and his 
insight and judgment were fair.  The veteran reported working 
full time and spending most of his free time watching 
television.  He noted that he has few friends, but has 
several friends who are also veterans.  The examiner noted 
that the veteran had some problems at work and that the 
veteran was somewhat isolative.

The veteran's disability picture more nearly approximates a 
70 percent evaluation, but no higher.  It is clear that he 
now suffers from significant occupational impairment.  A 
letter dated in December 2006 from Dr. Konstantin Mouhtis 
stated that the veteran's PTSD symptoms had become 
exacerbated to the point that he was reassigned at work to a 
reduced capacity in his position as locomotive engineer.

The May 2007 treatment record from Dr. Mouhtis continued to 
echo the statement made in December 2006.  The veteran's PTSD 
symptoms were noted to include: anxiety; angry outbursts; low 
frustration tolerance; flashbacks; and social isolation.  The 
veteran's symptoms were exacerbated whenever he was exposed 
to any stimuli that reminded him of his traumatic experiences 
in service.  The veteran also reported depression and lack of 
intimate relationships.  Dr. Mouhtis noted that the veteran's 
short-term memory was very poor.  The veteran stated that he 
recently had to reduce his work schedule to the point that he 
is a substitute motorman and can no longer handle operating a 
train full time.  He was also very sensitive to any type of 
criticism or rejection.

It was noted that the veteran was prescribed Celexa and 
Trazadone.  The veteran stated that without the medications 
that he would probably have thoughts of hurting himself.  He 
stated that prior to therapy; he often had thoughts of 
hurting himself.  It was noted that since the terror attacks 
of September 11, 2001, the veteran's symptoms were 
exacerbated to the point that he could no longer function in 
a full time capacity at his job.  Job modifications were made 
during that time and without these modifications, it was 
doubtful the veteran could perform his full-time duties.

The evidence of record does not support a finding that the 
veteran is entitled to a total disability rating.  The May 
2007 treatment record noted the veteran was oriented to 
person, place and time though his concentration and short-
term memory were poor.  Affect was blunted and mood was 
empty.  Psychomotor activity was characterized by normal 
movement and activity level.  There was a moderate degree of 
perceptual disorganization and the veteran was preoccupied 
with fear and remained socially isolated.  There was no 
indication that the veteran suffered from gross impairment of 
thought process or communication, persistent delusions or 
hallucinations, or was in danger of hurting himself or 
others.

The Board finds, therefore, that the evidence as to whether 
or not the veteran's symptoms meet the criteria for a 70 
percent rating is in equipoise.  The Board concludes that an 
increased rating of 70 percent, but no higher, must be 
granted.  See Gilbert, supra.


ORDER


Entitlement to a rating of 70 percent, but no higher, for 
post-traumatic stress disorder is warranted, subject to the 
laws and regulations governing payment of monetary benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


